DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 112	3
A. Claims 1 and 4-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.	3
III. Claim Rejections - 35 USC § 102	4
A. Claims 1 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,759,220 (“Ogihara”).	4
B.  Claims 1 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0316849 (“Kanno”).	11
IV. Claim Rejections - 35 USC § 103	17
A. Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno in view of Ogihara.	17
V. Response to Arguments	20
A. Ogihara (US 8,759,220)	20
B. Kanno (US 2015/0316849)	20
C. Kanno in view of Ogihara	21
Conclusion	22


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
A. Claims 1 and 4-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
Each of independent claims 1, 12, and 13 was amended to require the removal of the mask layer with a hydrogen peroxide-containing chemical “without gas etching”.  Applicant indicates that support can be found in the abstract and paragraph [0142] of the instant specification.  However, a review of these locations makes no mention of avoiding gas etching.  All that is indicated is “without etching”.  The fact that the hydrogen peroxide-containing chemical may be used in solution form does not provide support for the negative limitation of removal of the mask layer “without gas etching”.  As such, each of independent claims 1, 12, and 13 introduces new matter.
The remaining listed claims depend from one of claims 1 and 12 and are rejected for including the same feature introducing new matter. 

	III. Claim Rejections - 35 USC § 102	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,759,220 (“Ogihara”).
With regard to claim 1, Ogihara discloses,
1. (Currently Amended) A composition for forming a silicon-containing resist underlayer film [col. 5, line 59 to col. 6, line 31], the composition comprising 
[1] a polysiloxane [R1Bb1R2Bb2R3Bb3Si(R0B)(4-b1-b2-b3)  formula (B-I)] that is a hydrolysis condensate of a hydrolyzable silane containing a silane [col. 6, lines 5-31, cols. 13-20] of the following Formula (1):
R1aR2bSi(R3)4-(a+b)   Formula (1)
wherein R1 is an organic group of the following Formula (1-1), (1-2), (1-3), (1-4), (1- 5), or (1-6): 

    PNG
    media_image1.png
    425
    717
    media_image1.png
    Greyscale

wherein T1 and T4 are each an alkylene group or a cyclic alkylene group; 
T2 is an alkyl group; 
T3 is a cyclic alkylene group; 
n is an integer of 1 or 2; 
T11, T15, and T18 are each an alkylene group, a cyclic alkylene group, an alkenylene group, an arylene group, a sulfur atom, an oxygen atom, an oxycarbonyl group, an amide group, a secondary amino group, or any combination of these; 
T12, T13, T14, T16, T17, T19, and T20 are each a hydrogen atom or an alkyl group; 
T21 is an alkylene group; and 
* is a site of bonding to the silicon atom directly or via a linking group and is bonded to the silicon atom via an Si-C bond; 
R2 is an alkyl group, an aryl group, a halogenated alkyl group, a halogenated aryl group, an alkenyl group, or an organic group having an epoxy group, an acryloyl group, a methacryloyl group, a mercapto group, an amino group, or a cyano group, and is bonded to the silicon atom via an Si-C bond; 
R3 is an alkoxy group, an acyloxy group, or a halogen atom; and 
a is an integer of 1, b is an integer of 0 or 1, and a + b is an integer of 1 or 2,
[2] wherein the silicon-containing resist underlayer film 4 is used as a mask layer 4a, 4a' in a step of removing the mask layer 4a' with a hydrogen peroxide-containing chemical without gas etching after transfer of a pattern to an underlayer 3 by a 
With regard to feature [1] of claim 1, several unit structures bonded to the Si atom including a carbonyl group-containing functional group are shown in columns 13-20, i.e. the R1B,  R2B, and R3B, groups,  e.g. the following:

    PNG
    media_image2.png
    127
    260
    media_image2.png
    Greyscale

(Col. 13)
See also the actual production examples: 

    PNG
    media_image3.png
    87
    273
    media_image3.png
    Greyscale

 (Col. 38)
The Monomer 105, above, meets the requirements of feature [1] of claim 1, wherein R1 has the structure of formula (1-1), wherein  T1 is the bicyclic alkylene group, and T2 is the tert-butyl group, wherein R3 is methoxy, and wherein “a” is 1 and “b” is 0.

With regard to feature [2] of claim 1, the claim is to the composition, not to the method by which it is removed.  As such, all that is required is that the composition produces a silicon-containing resist underlayer that is capable of being removed using a hydrogen peroxide-containing chemical without gas etching.  Nonetheless, Ogihara explicitly states that the removal 4a', i.e. the claimed “mask layer”, is removed by a wet stripping method (Ogihara: col. 7, lines 64-67, col. 36, line 11) wherein “a stripper containing hydrogen peroxide is preferably used” (Ogihara: col. 36, lines 15-16; emphasis added) and that the wet stripping is carried out by “immers[ing] into a stripper of preferably 0 to 80 ºC., more preferably 5 to 60 ºC.” (Ogihara: col. 36, lines 24-27; emphasis added).  Therefore, gas etching is not used.
This is all of the features of claim 1.

With regard to claims 8, Ogihara further discloses,
8. (Previously Presented) The composition for forming a silicon-containing resist underlayer film according to claim 1, wherein the composition further comprises a photoacid generator [col. 33, lines 60-64].

With regard to claim 9, Ogihara further discloses,
9. (Previously Presented) The composition for forming a silicon-containing resist underlayer film according to claim 1, wherein the composition further comprises a metal oxide [i.e. titanium oxide].  
The titanium oxide is formed by hydrolysis of the titanium precursor component defined by formula A-I, i.e. Ti(OR0A)4, simultaneously with the hydrolysis of the polysiloxane precursor defined by formula B-I (supra), which inherently results in formation of Ti-O bonds.  In regard to the hydrolyzing of the Ti(OR0A)4, Ogihara states,
It is preferable that the composition for forming a titanium-containing resist underlayer film contain, as a component (A), a titanium-containing compound obtained by hydrolysis and/or condensation of one or more kinds of titanium compounds represented by the following general formula (A-I): 
Ti(OR0A)4, (A-I) 
(Ogihara: col. 5, lines 59-65; emphasis added)
hydrolysis and/or condensation of one or more kinds of silicon compounds represented by the following general formula (B-I): 
R1Bb1R2Bb2R3Bb3Si(R0B)(4-b1-b2-b3)  formula (B-I) (B-I)
(Ogihara: col. 6, lines 5-12; emphasis added)
Moreover, the Instant Application provides evidence that the metal oxide is added in the same manner, i.e. by hydrolysis of the metal alkoxide:
[0084] Examples of the metal chelate compound serving as the hydrolysis catalyst include titanium chelate compounds, such as triethoxy mono(acetylacetonato)titanium; zirconium chelate compounds, such as triethoxy mono(acetylacetonato)zirconium; and aluminum chelate compounds, such as tris(acetylacetonato)aluminum.
(¶¶ 83-84 of US 2020/0041906, which is the pre-grant publication of the Instant Application; emphasis added)
Otherwise, the Instant Application would fail the written description requirement under 35 USC 112(a) for claim 9, for failing to indicate how the metal oxide is introduced to the underlayer composition.
Thus, it is held, absent evidence to the contrary, that titanium oxide is inherently formed by the hydrolysis of precursor A-I.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112.) 

With regard to claim 10, Ogihara further discloses,  
10. (Previously Presented) The composition for forming a silicon-containing resist underlayer film according to claim 1, wherein the hydrogen peroxide-containing chemical is an aqueous solution containing ammonia and hydrogen peroxide, an aqueous solution containing hydrochloric acid and hydrogen peroxide, an aqueous solution containing sulfuric acid and hydrogen peroxide, or an aqueous solution containing hydrofluoric acid and hydrogen peroxide [col. 36, line 11-36].  


11. (Previously Presented) A method for producing a resist underlayer film, the method comprising 
applying the composition for forming a resist underlayer film 4 [Figs. III-a, III-b; col. 7, lines 45-50; col. 34, lines 8-28] according to claim 1, onto a semiconductor substrate 1/2/3 [col. 8, lines 11-24]; and 
baking the composition [col. 34, lines 8-28].  

With regard to claim 12, Ogihara further discloses,
12. (Currently Amended) A method for producing a semiconductor device, the method comprising the steps of: 
[1] applying the composition for forming a resist underlayer film 4 according to claim 1 onto a semiconductor substrate 1/2/3 [col. 8, lines 11-24], followed by baking the composition, to thereby form a resist underlayer film [Figs. III-a, III-b; col. 7, lines 45-50; col. 34, lines 8-28]; 
[2] applying a resist composition 5 onto the resist underlayer film 4 to thereby form a resist film 5 light [Figs. IV-a, IV-b; col. 7, lines 50-52; col. 34, line 29 to col. 35, line 16];
[3] exposing the resist film 5 to light [Figs. V-a, V-b; col. 7, lines 52-56; col. 35, lines 17-34];
[4] 
[4] developing the resist film 5 after the light exposure to thereby form a resist pattern 5a [Figs. VI-a, VI-b; col. 7, lines 52-56; col. 35, lines 35-55]; 
[5] [5] etching the resist underlayer film 4 with the resist pattern 5a [Figs. VII-a, VII-b; col. 7, lines 56-59; col. 35, lines 56-65];
[6] [6]processing the semiconductor substrate 1/2/3 with the patterned resist 5a and resist underlayer film 4a, 4a' [Figs. VI-a through IX-a and VI-b through IX-b; col. 7, lines 59-67; col. 35, line 56 to col. 36, line10]; and
[7] [7]removing a mask layer 4a' with a hydrogen peroxide-containing chemical without gas etching [col. 7, lines 64-67; col. 36, line 11-41].  
With regard to feature [7] of claim 12, as explained above under claim 1, Ogihara explicitly states that the removal of the exposed area of the hard mask 2 and the resist underlayer residue 4a', i.e. the claimed “mask layer”, is removed by a wet stripping method (Ogihara: col. 7, hydrogen peroxide is preferably used” (Ogihara: col. 36, lines 15-16; emphasis added) and that the wet stripping is carried out by “immers[ing] into a stripper of preferably 0 to 80 ºC., more preferably 5 to 60 ºC.” (Ogihara: col. 36, lines 24-27; emphasis added).  Therefore, gas etching is not used.

With regard to claims 14 and 15, Ogihara further discloses,
14. (Previously Presented) The method for producing a semiconductor device according to claim 12, wherein the substrate 1/2/3 is processed by etching or ion implantation [Figs. VII-a through IX-a and VII-b through IX-b; col. 7, lines 56-67; col. 35, line 56 to col. 36, line10].  
15. (Previously Presented) The method for producing a semiconductor device according to claim 12, wherein the mask layer is an organic underlayer film 3 including the resist or the resist underlayer film 4a' [id.].

With regard to claim 13, Ogihara further discloses,
13. (Currently Amended) A method for producing a semiconductor device, the method comprising the steps of: 
[1] forming an organic underlayer film 3 on a semiconductor substrate 1/2 [Figs. II-a, II-b; col. 8, lines 11-24; col. 7, lines 40-45; col. 8, lines 40-52]; 
[2] applying the composition for forming a resist underlayer film 4 according to claim 1 onto the organic underlayer film 3, followed by baking the composition, to thereby form a resist underlayer film 4 [Figs. III-a, III-b; col. 7, lines 45-50; col. 34, lines 8-28]; 
[3] applying a resist composition 5 onto the resist underlayer film 4 to thereby form a resist film 5 [Figs. IV-a, IV-b; col. 7, lines 50-52; col. 34, line 29 to col. 35, line 16];
[4] exposing the resist film 5 to light [Figs. V-a, V-b; col. 7, lines 52-56; col. 35, lines 17-34]; 
[5] developing the resist film 5 after the light exposure to thereby form a resist pattern 5a [Figs. VI-a, VI-b; col. 7, lines 52-56; col. 35, lines 35-55]; 
[6] etching the resist underlayer film 4 with the resist pattern 5a [Figs. VII-a, VII-b; col. 7, lines 56-59; col. 35, lines 56-65]; 
3 with the patterned resist underlayer film [Figs. VIII-a, VIII-b; col. 7, lines 59-64; col. 35, line 66 to col. 36, line 6]; 
[8] processing the semiconductor substrate 1/2 with the patterned organic underlayer film 3 [Figs. IX-a, IX-b; col. 7, lines 64-67; col. 36, lines 7-10]; and 
[9] removing a mask layer 4a' with a hydrogen peroxide-containing chemical without gas etching [col. 7, lines 64-67; col. 36, line 7-41].
With regard to feature [9] of claim 13, as explained above under claims 1 and 12, Ogihara explicitly states that the removal of the exposed area of the hard mask 2 and the resist underlayer residue 4a', i.e. the claimed “mask layer”, is removed by a wet stripping method (Ogihara: col. 7, lines 64-67, col. 36, line 11) wherein “a stripper containing hydrogen peroxide is preferably used” (Ogihara: col. 36, lines 15-16; emphasis added) and that the wet stripping is carried out by “immers[ing] into a stripper of preferably 0 to 80 ºC., more preferably 5 to 60 ºC.” (Ogihara: col. 36, lines 24-27; emphasis added).  Therefore, gas etching is not used.

B.  Claims 1 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0316849 (“Kanno”).
Kanno shares a common assignee and two common inventors to the Instant Application but has a publication date (15 November 2015) that predates the earliest effective filing date of the instant application (03/31/2017) by more than one year; therefore, there are no exceptions under 35 USC 102(b)(1) to overcome Kanno.
With regard to claim 1, Kanno discloses,
1. (Currently Amended) A composition for forming a silicon-containing resist underlayer film [Title, Abstract], the composition comprising 
[1] a polysiloxane [¶ 12: Formula (1)] is that a hydrolysis condensate of a hydrolyzable silane [Abstract] containing a silane of the following Formula (1):
R1aR2bSi(R3)4-(a+b)   Formula (1)
wherein R1 is an organic group of the following Formula (1-1), (1-2), (1-3), (1-4), (1- 5), or (1-6): 

    PNG
    media_image1.png
    425
    717
    media_image1.png
    Greyscale

wherein T1 and T4 are each an alkylene group or a cyclic alkylene group; 
T2 is an alkyl group; 
T3 is a cyclic alkylene group; 
n is an integer of 1 or 2; 
T11, T15, and T18 are each an alkylene group, a cyclic alkylene group, an alkenylene group, an arylene group, a sulfur atom, an oxygen atom, an oxycarbonyl group, an amide group, a secondary amino group, or any combination of these; 
T12, T13, T14, T16, T17, T19, and T20 are each a hydrogen atom or an alkyl group; 
T21 is an alkylene group; and 
* is a site of bonding to the silicon atom directly or via a linking group and is bonded to the silicon atom via an Si-C bond; 
R2 is an alkyl group, an aryl group, a halogenated alkyl group, a halogenated aryl group, an alkenyl group, or an organic group having an epoxy group, an acryloyl group, a methacryloyl group, a mercapto group, an amino group, or a cyano group, and is bonded to the silicon atom via an Si-C bond; 
R3 is an alkoxy group, an acyloxy group, or a halogen atom; and 
a is an integer of 1, b is an integer of 0 or 1, and a + b is an integer of 1 or 2, 
[See Kanno: ¶ 12: Formulas (1-1), (1-2), (1-3); ¶¶ 28-37, 60-62]
without gas etching after transfer of a pattern to an underlayer by a lithography process.  
With regard to feature [2] of claim 1, claim 1 is drawn to a composition, while feature [2] is a statement of intended use, i.e. “used as a mask layer in a step of removing the mask layer with a hydrogen peroxide-containing chemical without gas etching after transfer of a pattern to an underlayer by a lithography process”.  As such, the features fail to have patentable weight beyond the composition is capable of being “used as a mask layer in a step of removing the mask layer with a hydrogen peroxide-containing chemical”.  Nonetheless, Kanno discloses the used of the resist underlayer as a mask, stating “A resist underlayer film forming composition for lithography for a resist underlayer film usable as a hardmask” (Abstract, 1st sentence).  
As to its capacity to be removed “with a hydrogen peroxide-containing chemical without gas etching”, although Kanno is silent to this, inasmuch as the composition for forming the silicon-containing resist underlayer film disclosed in Kanno (supra) is the same as claimed, it is held, absent evidence to the contrary that the Kanno composition is removable “with a hydrogen peroxide-containing chemical without gas etching”.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)
This is all of the features of claim 1.

With regard to claims 4-6, Kanno further discloses
4. (Previously Presented) The composition for forming a silicon-containing resist underlayer film according to claim 1 wherein the polysiloxane further has a unit structure including an amide group-containing organic group [¶ 12, formula (2-1); ¶ 63, formula (2-2-1)].
5. (Original) The composition for forming a silicon-containing resist underlayer film according to claim 4, wherein the amide group is a sulfonamide group or a diallyl isocyanurate group [¶ 63, formula (2-2-1)].  

R4aR5bSi(R6)4-(a+b)   Formula (2)
wherein R4 is an organic group of the following Formula (2-1) or (2-2):

    PNG
    media_image4.png
    220
    400
    media_image4.png
    Greyscale

and is bonded to the silicon atom via an Si-C bond; 
R5 is an alkyl group, an aryl group, a halogenated alkyl group, a halogenated aryl group, an alkenyl group, or an organic group having an epoxy group, an acryloyl group, a methacryloyl group, a mercapto group, an amino group, or a cyano group, and is bonded to the silicon atom via an Si-C bond; 
R6 is an alkoxy group, an acyloxy group, or a halogen atom; 
a is an integer of 1, b is an integer of 0 or 1, and a + b is an integer of 1 or 2; and 
* is a site of bonding to the silicon atom directly or via a linking group.
The silicon-containing resist underlayer composition disclosed in Kanno further includes the hydrolyzable silane formula (2), i.e. R4aR5bSi(R6)4-(a+b) which is the same as claimed formula (2) (Kanno: ¶ 12).  Claimed formula (2-1) is the same as formula (2-1) in Kanno (id.), i.e. an amide.  The co-hydrolysis of formulas (1) and (2) results in, in one example, structural units including the diallyl isocyanurate group shown as formula (2-2-1) in paragraph [0063].  

With regard to claim 7, Kanno further discloses,
7. (Currently Amended) The composition for forming a silicon-containing resist underlayer film according to claim 1, wherein the polysiloxane is a cohydrolysis condensate of a hydrolyzable silane containing 
[1] a silane of Formula (1), 
the following Formula (2):
R4aR5bSi(R6)4-(a+b)   Formula (2)
wherein R4 is an organic group of the following Formula (2-1) or (2-2):

    PNG
    media_image4.png
    220
    400
    media_image4.png
    Greyscale

and is bonded to the silicon atom via an Si-C bond; 
R5 is an alkyl group, an aryl group, a halogenated alkyl group, a halogenated aryl group, an alkenyl group, or an organic group having an epoxy group, an acryloyl group, a methacryloyl group, a mercapto group, an amino group, or a cyano group, and is bonded to the silicon atom via an Si-C bond; 
R6 is an alkoxy group, an acyloxy group, or a halogen atom; 
a is an integer of 1, b is an integer of 0 or 1, and a + b is an integer of 1 or 2; and 
* is a site of bonding to the silicon atom directly or via a linking group [see discussion under claim 6 for Formula (2)], and 
[3] an additional silane, and the additional silane is at least one silane selected from the group consisting of a silane of the following Formula (3):
R7aSi(R8)4-a   Formula (3)
wherein R7 is an alkyl group, an aryl group, a halogenated alkyl group, a halogenated aryl group, an alkenyl group, or an organic group having an epoxy group, an acryloyl group, a methacryloyl group, a mercapto group, or a cyano group, and is bonded to the silicon atom via an Si-C bond; R8 is an alkoxy group, an acyloxy group, or a halogen atom; and a is an integer of 0 to 3, and 
[4] a silane of the following Formula (4):
[R9cSi(R10)3-c]2Yb   Formula (4)
wherein R9 is an alkyl group and is bonded to the silicon atom via an Si-C bond; 
R10 is an alkoxy group, an acyloxy group, or a halogen group; 
Y is an alkylene group or an arylene group; 
b is an integer of 0 or 1; and 

Claimed formulas (3) and (4) are the same as formulas (3) and (4) disclosed in Kanno in paragraph [0016], which are indicated to be hydrolyzable along with each of formulas (1) and (2) (id.). 

With regard to claims 8, Kanno further discloses,
8. (Previously Presented) The composition for forming a silicon-containing resist underlayer film according to claim 1, wherein the composition further comprises a photoacid generator [¶ 116].

With regard to claim 9, Kanno further discloses,
9. (Previously Presented) The composition for forming a silicon-containing resist underlayer film according to claim 1, wherein the composition further comprises a metal oxide.  
Kanno inherently introduces metal oxide in the same manner as in the Instant Application, i.e. by the metal-alkoxide-containing catalyst (Kanno: ¶¶ 80-82; ¶¶ 83-84 of US 2020/0041906, which is the pre-grant publication of the Instant Application; emphasis added).  Otherwise, the Instant Application would fail the written description requirement under 35 USC 112(a) for claim 9, for failing to indicate how the metal oxide is introduced to the underlayer composition.  Thus, it is held, absent evidence to the contrary, that either of titanium oxide and zirconium oxide is inherently formed by the hydrolysis of the hydrolysis catalyst.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)

With regard to claim 10, Kanno further discloses,
10. (Previously Presented) The composition for forming a silicon-containing resist underlayer film according to claim 1, wherein the hydrogen peroxide-containing chemical is an aqueous solution containing ammonia and hydrogen peroxide, an 
As explained above, this feature is a statement of intended use and the compositions of claim 1 are inherently capable of being removed in the claimed hydrogen peroxide-containing solutions of claim 10 without gas etching.  Again, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claim 11, Kanno further discloses,
11. (Previously Presented) A method for producing a resist underlayer film, the method comprising 
applying the composition for forming a resist underlayer film according to claim 1, onto a semiconductor substrate [¶¶ 21, 22]; and 
baking the composition [¶¶ 20-22].  

IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno in view of Ogihara.
With regard to claim 12, Kanno discloses,

[1] applying the composition for forming a resist underlayer film according to claim 1 onto a semiconductor substrate, followed by baking the composition, to thereby form a resist underlayer film [¶ 21]; 
[2] applying a resist composition onto the resist underlayer film to thereby form a resist film [¶ 21];
[3] exposing the resist film to light [¶ 21];
[4] [4] developing the resist film after the light exposure to thereby form a resist pattern [¶ 21];  
[5] [5] etching the resist underlayer film with the resist pattern [¶ 21];
[6][6] processing the semiconductor substrate with the patterned resist and resist underlayer film [¶ 21]; and 
Kanno does not discuss whether or not the resist underlayer is removed using hydrogen peroxide and therefore does not teach the final step…
[7][7] removing a mask layer with a hydrogen peroxide-containing chemical without gas etching.  
As explained above, Ogihara teaches that it is known to remove the silicon-containing resist underlayer film 4 having at least some of the same compositions as those used in Kanno, using a hydrogen-peroxide-containing solution “without gas etching”, after having used said resist underlayer film 4 being used as a mask 4a, 4a' in a lithography process (supra). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a hydrogen-peroxide-containing solution in a wet stripping process, i.e. “without gas etching”, to remove the mask including said resist underlayer film in Kanno because Ogihara teaches that it is known to remove a mask made from at least some of the same silicon-containing resist underlayer compositions using a hydrogen peroxide-containing solution.  As such, the removal solution amounts to obvious material choice.  (See MPEP 2144.07.)  The benefit would be to clean the mask residue from the substrate after its use.

With regard to claims 14 and 15, Kanno further discloses,
14. (Previously Presented) The method for producing a semiconductor device according to claim 12, wherein the substrate is processed by etching or ion implantation [Kanno: ¶¶ 24, 147].  
15. (Previously Presented) The method for producing a semiconductor device according to claim 12, wherein the mask layer is an organic underlayer film including the resist or the resist underlayer film [Kanno: ¶¶ 22, 24, 147].

With regard to claim 13, Kanno in view of Ogihara further teaches,
13. (Currently Amended) A method for producing a semiconductor device, the method comprising the steps of: 
[1] forming an organic underlayer film on a semiconductor substrate [Kanno: ¶ 22]; 
[2] applying the composition for forming a resist underlayer film according to claim 1 onto the organic underlayer film, followed by baking the composition, to thereby form a resist underlayer film [Kanno: ¶ 22]; 
[3] applying a resist composition onto the resist underlayer film to thereby form a resist film [Kanno: ¶ 22];
[4] exposing the resist film to light [Kanno: ¶ 22];
[5] developing the resist film after the light exposure to thereby form a resist pattern [Kanno: ¶ 22]; 
[6] etching the resist underlayer film with the resist pattern [Kanno: ¶ 22];
[7] etching the organic underlayer film with the patterned resist underlayer film [Kanno: ¶ 22]; 
[8] processing the semiconductor substrate with the patterned organic underlayer film [Kanno: ¶ 22]; and 
[9] removing a mask layer with a hydrogen peroxide-containing chemical without gas etching [as taught in Ogihara, as explained under claim 12].  


V. Response to Arguments
Applicant’s arguments filed 06/08/2021 have been fully considered but they are not persuasive. 
A. Ogihara (US 8,759,220)
Applicant argues that Ogihara does not teach the composition claimed in claim 1 because a titanium component is included (Remarks: p. 9).  Claim 1 uses the opened-ended language “comprising” which does not limit the presence of other components.  Moreover, claim 10, which depends from claim 1 specifically requires the additional component of a “metal oxide” which is met by the hydrolysis of the titanium component of the Ogihara composition.  Still moreover, the Instant Application specifically includes organometallic compounds including organo-titanium compounds in the resist underlayer composition (Instant Specification: p. 29, ¶¶ 57-58).  As such, it is unclear why Applicant would an argument contrary to its own claims and specification. 
Applicant further argues that Ogihara does not disclose removal of the resist underlayer composition of claim 1 using a hydrogen-peroxide-containing chemical without gas etching. Again, this is not relevant to claim 1 because the claim is to a composition and because Ogihara, nonetheless, explicitly discloses removal of the mask layer, i.e. the residue of the resist underlayer 4a' using a hydrogen-peroxide-containing chemical without gas etching, as recited in claim 1 and required by claims 12-15, and as explained in the rejection above. 

B. Kanno (US 2015/0316849)
Applicant argues that Ogihara does not teach the composition claimed in claim 1 that is capable of being removed using “a hydrogen peroxide-containing chemical without gas etching” (Remarks: pp. 9-10).  Examiner respectfully disagrees.  As indicated above, Kanno (1) shares a identical resist underlayer compositions to those claimed.  It cannot be the case that identical compositions could behave differently to hydrogen peroxide-containing chemicals.  In addition, Applicant was given the burden of proof to show that the resist underlayer compositions were somehow incapable of being removed using a hydrogen peroxide-containing chemical, pursuant to MPEP 2112(I)-(IV).  Applicant failed to provide evidence.  Moreover, it would appear that any such evidence would show that the Instant Application is invalid for lack of enablement because identical compositions must behave the same to hydrogen peroxide-containing chemicals.  

C. Kanno in view of Ogihara
Applicant again argues that Ogihara is directly to a titanium-containing resist underlayer film (Remarks: p. 10) while entirely ignoring the facts (1) that the Ogihara resist underlayer composition contains a silicon-containing component made from compounds reading on the claimed formulas, (2) that claim 1 does not limit the presence of other components (supra), here a titanium oxide component, and (3) that claim 10 requires the presence of a metal oxide, which the Instant Application suggests could be titanium oxide (supra), and (4) that Kanno includes the same organ0cmetallic compounds as in the Instant Application and therefore includes metal oxide, just as in Ogihara and in the Instant Application.  As such, the argument is without merit. 
Examiner respectfully maintains that the it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a hydrogen-peroxide-containing solution in a wet stripping process, i.e. “without gas etching”, to remove the mask including said resist underlayer film in Kanno because Ogihara teaches that it is known to .

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814